           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   JONESBORO DIVISION

DONALD ELLIS and MARY ELLIS                               PLAINTIFFS

v.                         No. 3:17-cv-309-DPM

ADHAM A. SHEHADA; Al FREIGHT, INC;
and JOHN DOES 1-2                                      DEFENDANTS

                              JUDGMENT
     1.   Mary Ellis' s claims against all defendants are dismissed
without prejudice.
     2. Donald Ellis' s claims against all defendants are dismissed with
prejudice. The Court retains jurisdiction until 26 April 2019 to enforce
the parties' settlement.



                                      D .P. Marshall Jr.
                                      United States District Judge
